Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 10, 2015

The Court of Appeals hereby passes the following order:

A15A1407. STATE OF GEORGIA et al. v. INTERNATIONAL KEYSTONE
    KNIGHTS OF THE KU KLUX KLAN, INC.

         Appellants the State of Georgia; Nathan Deal, in his official capacity as
Governor of the State of Georgia; the Georgia Department of Transportation; and
Russell McMurry,1 in his official capacity as Commissioner of the Georgia
Department of Transportation appeal to this Court from an order of the trial court
denying their motion for summary judgment on sovereign immunity and other
grounds. It appears, however, that appellate jurisdiction over some or all of the
dispositive issues raised in this appeal may lie in our Supreme Court. Under Article
VI, Section VI, Paragraph II (1) of the Georgia Constitution of 1983, the Supreme
Court shall exercise exclusive appellate jurisdiction in all cases involving the
construction of the Constitution of the State of Georgia or of the United States in
which the constitutionality of a law, ordinance , or constitutional provision has been
drawn into question in a timely manner and the trial court has distinctly issued a
ruling thereon. See State Dept. of Corrections v. Developers Surety & Indem. Co.,
295 Ga. 741, 742, n. 2 (763 SE2d 868) (2014); Brinkley v. State, 291 Ga. 195, 196
(728 SE2d 598) (2012). Accordingly, this appeal is hereby transferred to our Supreme
Court.




         1
        Russell McMurry was appointed Commissioner of the Georgia Department
of Transportation during the pendency of this appeal and was automatically
substituted as a party under OCGA § 9-11-25 (d) (1).
Court of Appeals of the State of Georgia
                                     11/10/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.